Citation Nr: 9905523	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-30 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right arm/elbow disorder.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 and March 1998 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  The veteran served 
on active duty from March 1972 to February 1979.



FINDINGS OF FACT

1.  In an unappealed decision dated January 1985, the RO 
denied the veteran's claim of entitlement to service 
connection for a left knee injury for a right arm/elbow 
injury.

2.  Evidence associated with the claims file subsequent to 
the RO's January 1985 denial which is neither cumulative nor 
redundant bears directly, but not substantially upon the 
specific matters under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claims.




CONCLUSIONS OF LAW

1.  The RO's January 1985 decision denying entitlement to 
service connection for a left knee injury and right arm/elbow 
injury is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

2.  The evidence received since January 1985 is not new and 
material, and the requirements to reopen the veteran's claims 
of entitlement to service connection for a left knee injury 
and right arm/elbow injury have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to service connection for 
a left knee injury and right arm/elbow injury were initially 
considered and denied by the Board in an August 1984 decision 
on the basis that the veteran's in-service left knee injury 
and right arm/elbow injury resulted in no permanent 
residuals.  By a rating decision dated January 1985, the RO 
last denied both claims.  The veteran was notified of the 
decision and his appellate rights by a letter dated the same 
month, but he did not appeal the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file a NOD 
with the RO's January 1985 determination, that determination 
is final.  Id.  38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet.App. 510, 
513 (1992).  The Board must review all evidence submitted 
since the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet.App. 273, 285 (1996).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's January 1985 
decision includes: a VA outpatient treatment record dated 
January 1984; August 1997, September 1997 and November 1997 
statements from the veteran; a copy of a newspaper article 
showing a photograph of the veteran playing basketball while 
wearing a knee brace; and seven lay statements from the 
veteran's family members dated September 1997, February 1998 
and March 1998.  

This additional evidence shows the same photograph as was 
previously submitted by the veteran playing basketball while 
wearing a knee brace, but with the addition of the newspaper 
article naming the veteran as a participant.  The statements 
from family members include the veteran's wife's statement 
that she witnessed the veteran hurt his knee while playing 
basketball, the veteran's parents' and sister's statements 
that they remember receiving photographs of the veteran 
wearing a knee brace while playing basketball and wearing a 
sling or bandage on his right arm, the veteran mentioning he 
hurt his knee while playing basketball and that he hurt his 
arm in 1976, and that upon his return after separation from 
service, the veteran self-treated the knee injury.  The 
statement from the veteran indicates that he was escorted 
through outprocessing by two armed guards therefore, 
believing he had little freedom, did not mention his knee or 
arm injuries. 

With the exception of the newspaper photograph of the veteran 
playing basketball, the evidence presented subsequent to the 
RO's January 1985 denial is neither cumulative nor redundant.  
That nothwithstanding, it bears directly, but not 
substantially upon the specific matters under consideration, 
and by itself and in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claims.  The new evidence 
consists of lay statements from family members, but does not 
include a medical opinion that the veteran currently suffers 
residuals of an in-service knee or right arm/elbow injury.  
The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  
Therefore, the veteran and family members' statements that he 
currently has residuals of in-service left knee and right 
arm/elbow injuries do not establish a medical nexus, see 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions), 
or provide a sufficient basis for reopening the previously 
disallowed claims.  See Moray v. Brown, 5 Vet.App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new", may 
not serve as a predicate to reopen a previously denied 
claim).

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the RO's January 1985 decision 
remains final.  Accordingly, the benefits sought on appeal 
must be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a left knee disorder, 
service connection remains denied.  

New and material evidence not having been submitted to reopen 
the claim for service connection for a right arm/elbow 
disorder, service connection remains denied.



		
RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

